  2:19-cv-00902-BHH-MHC             Date Filed 08/03/20     Entry Number 88        Page 1 of 10




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION




James Douglas Wolfe,                              )       C/A No. 2:19-cv-902-BHH-MHC
                                                  )
                       Plaintiff,                 )
                                                  )
       v.                                         )
                                                  )                    ORDER
City of North Charleston; Jerry Jellico,          )
individually and/or in his official capacity as   )
an agent of the City of North Charleston;         )
Jennifer Butler, individually and/or in his       )
official capacity as an agent of the City of      )
North      Charleston;    Charles      Benton,    )
individually and/or in his official capacity as   )
an agent of the City of North Charleston;         )
Robert E. Stone, individually and/or in his       )
official capacity as an agent of the City of      )
North Charleston;                                 )
                                                  )
                       Defendants.                )
                                                  )


       Before the Court are Plaintiff’s Motion to Determine Sufficiency of Admissions, ECF No.

65 (“RFA Motion”), and Plaintiff’s Motion to Compel, ECF No. 66, filed on June 2, 2020.

Defendants filed Response Memoranda on June 9, 2020, ECF Nos. 68 & 69. Plaintiff filed Reply

Memoranda on June 16, 2020, ECF Nos. 71 & 72, and Defendants filed Sur-Reply Memoranda on

June 17, 2020, ECF Nos. 73 & 74. On June 22, 2020, the Court ordered Plaintiff to file copies of

the state court briefs and order denying Plaintiff’s request for access to Grand Jury material. (ECF

No. 75.) Plaintiff filed his supplemental response on June 25, 2020, ECF No. 77. For the reasons

set forth below, Plaintiff’s Motion to Compel and RFA Motion are denied.




                                                  1
  2:19-cv-00902-BHH-MHC             Date Filed 08/03/20       Entry Number 88         Page 2 of 10




                                        I.      BACKGROUND

       According to his Amended Complaint (ECF No. 55), Plaintiff James Douglas Wolfe was

arrested by police officers of the City of North Charleston for two counts of Unlawful Conduct

Towards a Child on March 23, 2016, and for one count of Infliction or Allowing Infliction of Great

Bodily Injury on a Child on April 14, 2016. Plaintiff alleges that the arrest warrants for these

charges were defective and contained material false statements.

       On January 30, 2018, Plaintiff’s trial counsel made a Motion for Disclosure and Protection

of Grand Jury Materials, seeking the state court to order disclosure and production of all petitions

and materials presented to the county grand jury, including affidavits, audio recordings, and

transcripts of testimony with respect to the indictments against Plaintiff. (Decl. of Eric Laquiere,

ECF No. 77-1 at 1 ¶ 3, 3.) After the state court judge indicated at a status conference that he would

deny this motion, trial counsel withdrew the motion. (Id. at 1-2 ¶¶ 4-5, 4.) The state court judge

did not issue a written order denying the motion. (Id. at 1 ¶ 4.) On February 1, 2018, trial counsel

filed a Supplemental Rule 5 Request seeking all information related to the impanelment of the

grand jury, as well as supporting documents sufficient to verify that the impanelment complied

with state law. (Id. at 2 ¶ 6, 5.) Plaintiff’s trial counsel avers that the State refused to provide the

materials and that he did not have an opportunity to file a motion to compel before trial. (Id. at 2 ¶

6.) Following a four-day trial in March 2018, a state court jury acquitted Plaintiff of all charges.

       Plaintiff has brought this action against the City of North Charleston and four police

officers alleging: (1) a cause of action under 42 U.S.C. § 1983 against the police officers for

making material false statements in two probable cause affidavits to obtain warrants to arrest

Plaintiff; (2) a § 1983 claim against the City of North Charleston arising from the actions of its

officers in executing the probable cause affidavits; and (3) a claim under South Carolina common



                                                   2
  2:19-cv-00902-BHH-MHC            Date Filed 08/03/20        Entry Number 88       Page 3 of 10




law against the City of North Charleston for negligence/gross negligence, arising from the actions

of its officers in executing the probable cause affidavits.

       On April 10, 2020, Plaintiff served Requests for Admissions (“RFAs”) upon Defendants

seeking admissions regarding whether certain officers testified before the grand jury during the

presentment of the indictments. (See ECF 65-1.)          Similarly, Plaintiff served a Request for

Production (“RFP”) upon Defendants seeking production of all “documents, exhibits, or

submissions from the grand jury presentment of the indictments in the criminal prosecution of

James Wolfe.” (See ECF No. 66-1 at 1.) Defendants objected to the RFAs and RFP on the basis

that “presentment of cases to the grand jury is a secret proceeding that is protected by the courts,”

that “Plaintiff has already been denied such information by the court after filing a motion to

compel,” and that “defendants will not violate the protection afforded to the grand jury

proceedings.” (See ECF No. 65-1 at 1-4; ECF No. 66-1 at 1.)

       Plaintiff now moves the Court to order Defendants to supplement their responses to the

RFP by producing responsive documents in their custody, care, or control and to the RFAs.

                                     II.    LEGAL STANDARD

       “Discovery under the Federal Rules of Civil Procedure is broad in scope and freely

permitted.” Carefirst of Md., Inc. v. Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390, 402 (4th Cir.

2003). Pursuant to Rule 26(b)(1) of the Federal Rules of Civil Procedure,

       [p]arties may obtain discovery regarding any nonprivileged matter that is relevant
       to any party’s claim or defense and proportional to the needs of the case,
       considering the importance of the issues at stake in the action, the amount in
       controversy, the parties’ relative access to relevant information, the parties’
       resources, the importance of the discovery in resolving the issues, and whether the
       burden or expense of the proposed discovery outweighs its likely benefit.
       Information within this scope of discovery need not be admissible in evidence to
       be discoverable.




                                                  3
  2:19-cv-00902-BHH-MHC                Date Filed 08/03/20   Entry Number 88       Page 4 of 10




Under Rule 34(a), a party may serve on any other party a request within the scope of Rule 26(b)

to produce any designated documents, electronically stored information, or tangible things in the

party’s possession, custody, or control. Fed. R. Civ. P. 34(a)(1). If a party declines to answer a

request for production, the serving party “may move for an order compelling an answer,

designation, production, or inspection.” Fed. R. Civ. P. 37(a)(3)(B).

        Pursuant to Rule 36, a “party may serve on any other party a written request to admit, for

purposes of the pending action only, the truth of any matters within the scope of Rule 26(b)(1)

relating to: (A) facts, the application of law to fact, or opinions about either; and (B) the

genuineness of any described documents.” Fed. R. Civ. P. 36(a)(l). Rule 36(a)(6) allows a party

who has served a request for admission to move the court “to determine the sufficiency of an

answer or objection. Unless the court finds an objection justified, it must order that an answer be

served.” Fed. R. Civ. P. 36(a)(6).

        Federal district courts are vested with broad discretion in resolving discovery disputes and

deciding whether to grant or deny a motion to compel. Erdmann v. Preferred Research, Inc. of

Ga., 852 F.2d 788, 792 (4th Cir. 1988); see Columbus–Am. Discovery Grp. v. Atl. Mut. Ins. Co.,

56 F.3d 556, 568 n.16 (4th Cir. 1995) (“The scope and conduct of discovery are within the sound

discretion of the district court.”).

                                           III.   DISCUSSION

        Courts “consistently have recognized that the proper functioning of our grand jury system

depends upon the secrecy of grand jury proceedings.” United States v. Sells Eng’g, Inc., 463 U.S.

418, 424 (1983) (quoting Douglas Oil Co. of Cal. v. Petrol Stops Nw., 441 U.S. 211, 218 (1979));

Gilbert v. United States, 203 F.3d 820 (4th Cir. 2000) (unpublished) (“In light of the import of the

grand jury’s core functions, secrecy is a hallmark of its proceedings.”); see Evans v. State, 611



                                                   4
  2:19-cv-00902-BHH-MHC            Date Filed 08/03/20      Entry Number 88         Page 5 of 10




S.E.2d 510, 515 (S.C. 2005) (explaining that the “stringent secrecy provisions contained in the

[state grand jury statute] mirror the view long held uniformly by courts nationwide that secrecy of

grand jury proceedings is desirable and necessary”).

       As the U.S. Supreme Court has explained, there are

       several distinct interests served by safeguarding the confidentiality of grand jury
       proceedings. First, if preindictment proceedings were made public, many
       prospective witnesses would be hesitant to come forward voluntarily, knowing that
       those against whom they testify would be aware of that testimony. Moreover,
       witnesses who appeared before the grand jury would be less likely to testify fully
       and frankly, as they would be open to retribution as well as to inducements. There
       also would be the risk that those about to be indicted would flee, or would try to
       influence individual grand jurors to vote against indictment. Finally, by preserving
       the secrecy of the proceedings, we assure that persons who are accused but
       exonerated by the grand jury will not be held up to public ridicule.

Douglas Oil Co., 441 U.S. at 218–19; see Evans, 611 S.E.2d at 515–16 (same). “Although

maintaining secrecy is essential while a matter is under deliberation by the grand jury, such

concerns diminish following issuance of a true bill of indictment.” Evans v. State, 611 S.E.2d at

516; see Gilbert, 203 F.3d 820 (“Once the proceeding of the grand jury ends, the interests of

secrecy are reduced, but not eliminated.”). Nonetheless, “stringent protection of the secrecy of

completed grand jury investigations may be necessary to encourage persons to testify fully and

freely before future grand juries.” Gilbert, 203 F.3d 820 (quoting Illinois v. Abbot & Assocs., Inc.,

460 U.S. 557, 566 n.11 (1983)).

       For these reasons, courts are “reluctant to lift unnecessarily the veil of secrecy from the

grand jury,” Douglas Oil Co. 441 U.S. at 219. Courts thus require the party seeking disclosure to

make “a strong showing of particularized need for grand jury materials before any disclosure will

be permitted,” Sells Eng’g, Inc., 463 U.S. at 443; Gilbert 203 F.3d 820 (same). “In demonstrating

particularized need, the party must establish that (1) the material ‘is needed to avoid a possible

injustice in another judicial proceeding,’ (2) ‘the need for disclosure is greater than the need for

                                                 5
  2:19-cv-00902-BHH-MHC             Date Filed 08/03/20       Entry Number 88        Page 6 of 10




continued secrecy,’ and (3) the ‘request is structured to cover only material so needed.’” Gilbert,

203 F.3d 820 (quoting Douglas Oil Co., 441 U.S. at 222).

       A. Plaintiff’s Motion to Compel

       With respect to Plaintiff’s Motion to Compel, the Court finds that Plaintiff has not

demonstrated a particularized need for the grand jury information he requested in RFP #23. (ECF

No. 66-1 at 1 (requesting all “documents, exhibits, or submissions from the grand jury presentment

of the indictments in the criminal prosecution of James Wolfe”).)

       First, Plaintiff has not demonstrated that the need for disclosure is greater than the need for

continued secrecy. Under South Carolina law, “investigations and deliberations of a grand jury

are conducted in secret and are, as a rule, legally sealed against divulgence.” Anderson v. State,

527 S.E.2d 398, 399 (S.C. Ct. App. 2000). Plaintiff cites State v. Thrift, 440 S.E.2d 341, 352 (S.C.

1994), for the proposition that although “[o]rdinarily a court does not inquire into the nature or

sufficiency of the evidence before the grand jury, . . . an exception to this general rule exists where

a defendant makes a colorable claim of prosecutorial misconduct.” (ECF 65-2 at 8.) Plaintiff

contends that because he alleges misconduct on the part of the “prosecuting” police officers, this

exception is applicable. (Id.)

       However, the Thrift case involved a claim of prosecutorial misconduct based on the

prosecutor’s extensive questioning of grand jury witnesses regarding polygraph tests, even though

polygraph evidence is not admissible in grand jury proceedings. 440 S.E.2d at 352. The Thrift

exception is inapplicable in this case, as Plaintiff’s Amended Complaint makes no reference at all

to the grand jury, much less an allegation of misconduct before the grand jury. Rather, Plaintiff’s

allegations concern only activities by the police officers in March and April 2016, related to the

probable cause affidavits, arrest warrants, and interrogation of Plaintiff. (See generally Am.



                                                  6
    2:19-cv-00902-BHH-MHC          Date Filed 08/03/20      Entry Number 88        Page 7 of 10




Compl.) As such, the Court finds that Plaintiff has not demonstrated that the need for disclosure

is greater than the need for continued secrecy.

       Nor has Plaintiff shown that his request is structured to cover only the material he needs.

In his Motion to Compel, Plaintiff states that he seeks documents including “the State’s petition,

the court order impaneling the grand jury, the transcript of the proceedings, witness subpoenas,

affidavits, audio recordings, and any other documents that would support impanelment of the grand

jury.” (ECF No. 66 at 1.)

       As an initial matter, the Court notes that these are substantially the same materials that

Plaintiff sought in the Motion for Disclosure and Protection of Grand Jury Materials that he made

to the state court during his criminal case. 1 (ECF No. 77-1 at 1 ¶ 3, 3.) His trial counsel averred

that he withdrew this motion after the state judge told counsel during a status conference that the

judge would deny this motion. (Id. at 1-2 ¶¶ 4-5; id. at 4.) The Court finds that the state court

judge’s indication he would deny the motion, coupled with counsel’s withdrawal of the motion,

weighs against disclosure in this case. Moreover, although Plaintiff now contends that these

documents are “highly relevant to the allegation that the testifying witness(es) made materially

false statements to the grand jury,” (id. at 2), there are no allegations in the Amended Complaint

regarding the grand jury, and Plaintiff has failed to demonstrate that his request for extensive

documents related to the grand jury is structured to cover only material he needs for his claims

regarding the probable cause affidavits.

       Plaintiff concedes in his Reply that he has not asserted a claim for false testimony before

the grand jury and that his claim is based only on alleged false affidavits to obtain a warrant for




1
 The Court makes no finding as to whether any of these documents would be in the possession,
custody or control of the Defendants.
                                                  7
    2:19-cv-00902-BHH-MHC          Date Filed 08/03/20       Entry Number 88        Page 8 of 10




his arrest. (ECF No. 71 at 2.) Nonetheless, he maintains that he needs to know the identities of the

grand jury witnesses and the substance of their testimony in order to proceed with his claims, and

he summarily argues that it would be “manifestly unjust” for the Court to refuse “to allow

discovery on the grand jury presentments while simultaneously dismissing the action due to the

existence of an indictment from the grand jury.” (Id.) 2

       Under the circumstances, the Court is unconvinced that denying Plaintiff’s request to

compel production of grand jury materials will result in an injustice in this case. See Durham v.

Horner, 690 F.3d 183 (4th Cir. 2012) (explaining that “a grand jury’s decision to indict will not

shield a police officer who deliberately supplied misleading information that influenced the

decision”); Miller v. Prince George’s Cty., MD, 475 F.3d 621, 632 (4th Cir. 2007) (explaining that

“the Constitution did not permit a police officer . . . with reckless disregard for the truth, to make

material misrepresentations or omissions to seek [an arrest] warrant that would otherwise be

without probable cause”); see also King v. Harwood, 852 F.3d 568, 587–88 (6th Cir. 2017)

(holding that when a police officer, in the course of setting a prosecution in motion, either

knowingly or recklessly makes false statements (such as in affidavits or investigative reports) or

falsifies or fabricates evidence which is material to the ultimate prosecution, “the presumption that

the grand-jury indictment is evidence of probable cause is rebuttable and not conclusive”).

       The U.S. Supreme Court, in holding that all grand jury witnesses (including police officers)

have absolute immunity from any § 1983 claim based on the witness’ grand jury testimony,




2
 To the extent Plaintiff is referring to the Report and Recommendation to grant Defendant Stone’s
Motion to Dismiss (ECF No. 59), he misconstrues the recommendation pertains to one defendant,
not the entire action, and the reason for the reference to cases regarding the grand jury
determination in that context. Defendant Stone’s affidavit did not contain any independent
testimony by him but, instead, only relied upon hearsay information from other officers.
                                                  8
  2:19-cv-00902-BHH-MHC             Date Filed 08/03/20       Entry Number 88         Page 9 of 10




recently expressed concern that the threat of disclosure of grand jury information in § 1983 cases

“might seriously undermine the grand jury process”:

       If the testimony of witnesses before a grand jury could provide the basis for, or
       could be used as evidence supporting, a § 1983 claim, the identities of grand jury
       witnesses could be discovered by filing a § 1983 action and moving for the
       disclosure of the transcript of grand jury proceedings.

Rehberg v. Paulk, 566 U.S. 356, 374 (2012). Thus, the Court held that a grand jury witness’

absolute immunity “may not be circumvented by claiming that a grand jury witness conspired to

present false testimony or by using evidence of the witness’ testimony to support any other § 1983

claim concerning the initiation or maintenance of a prosecution.” Id. at 369. Notably, the Court

did not extend absolute immunity to all activity that a witness conducts outside of the grand jury

room, explaining that courts have accorded only qualified immunity to law enforcement officials

who falsify affidavits or fabricate evidence concerning an unsolved crime. Id. at 370 n.1; see King,

852 F.3d at 584 (explaining that Rehberg “does not affect the thin but conspicuous line between,

on the one hand, law-enforcement officers who only provide grand-jury testimony . . . and, on the

other hand, law-enforcement officers who either (1) set the wheels of government in motion by

instigating a legal action, . . . or (2) falsify affidavits or fabricate evidence concerning an unsolved

crime”) (internal quotations omitted). Nonetheless, the Supreme Court clearly has cautioned

against “compromis[ing] the vital secrecy” of the grand jury to aid other § 1983 claims. Rehberg,

566 U.S. at 374. In light of the foregoing, the Court concludes that Plaintiff has failed to

demonstrate a particularized need for the requested grand jury materials.

       B. Plaintiff’s RFA Motion

       Plaintiff has moved, pursuant to Rule 36(a)(6), for an order determining the sufficiency of

Defendants’ objections to Plaintiff’s RFA numbers 4–7, 11–14, and 17–20. These RFAs request

an admission that the individual Defendants testified at the grand jury presentments of the three


                                                   9
 2:19-cv-00902-BHH-MHC            Date Filed 08/03/20       Entry Number 88        Page 10 of 10




indictments. (See, e.g., ECF No. 65-1 ¶ 4 (“Defendant Jerry Jellico testified at the grand jury

presentment of indictment 2016-GS-10-04841.”).) For each RFA, Defendants made the following

objection: “Objection. The presentment of cases to the grand jury is a secret proceeding that is

protected by the court. Per request #21, Plaintiff has already been denied such information by the

court after filing a motion to compel, and defendants will not violate the protection afforded to the

grand jury proceedings.” (See, e.g., id. at 1 ¶ 4.) RFA request #21 stated, “On or about January

30, 2018, Plaintiff moved to compel records from the grand jury presentments in Wolfe’s criminal

prosecution.” (Id. at 4 ¶ 21.) Pursuant to Rule 36(a)(6), unless the Court finds Defendants’

“objection justified, it must order that an answer be served.” Fed. R. Civ. P. 36(a)(6).

       After careful review of the parties’ memoranda, trial counsel’s declaration regarding

proceedings before the criminal court, and the allegations in the Amended Complaint, and in

consideration of state and federal law governing grand jury secrecy, see Discussion, infra, the

Court concludes that Defendants’ objections to the RFAs were justified. Accordingly, the Court

denies Plaintiff’s request to order Defendants’ to answer the RFAs.

                                       IV. CONCLUSION

       For the reasons set forth above, the undersigned DENIES Plaintiff’s Motion to Determine

Sufficiency of Admissions (ECF No. 65) and DENIES Plaintiff’s Motion to Compel (ECF No.

66).



                                              ______________________________
                                              Molly H. Cherry
                                              United States Magistrate Judge
August 3, 2020
Charleston, South Carolina




                                                 10
